Exhibit 10.2

AIR PRODUCTS AND CHEMICALS, INC.

SENIOR MANAGEMENT SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION

Effective April 1, 2016

 

1



--------------------------------------------------------------------------------

AIR PRODUCTS AND CHEMICALS, INC.

SENIOR MANAGEMENT SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION

Air Products and Chemicals, Inc. (the “Company”) adopted this Plan effective
April 1, 2016 to provide severance benefits for eligible employees of the
Company whose employment is terminated under certain circumstances. The Plan
shall be known as the Air Products and Chemicals, Inc. Senior Management
Severance Plan. This document shall constitute both the Plan Document and the
Summary Plan Description.

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary:

1.1 “Annual Incentive Plan” shall mean the Air Products and Chemicals,
Inc. Annual Incentive Plan, or any successor short term bonus plan.

1.2 “Board” shall mean the Board of Directors of the Company or the Management
Development and Compensation Committee of the Board of Directors of the Company
or another Committee thereof appointed by the Board of Directors of the Company
to carry out its authority under the Plan.

1.3 “Change in Control” shall mean the first to occur of any one of the events
described below:

(a) Stock Acquisition. Any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 as amended from time to time
[the “Act”]), other than the Company or a corporation, a majority of whose
outstanding stock entitled to vote is owned, directly or indirectly, by the
Company, or a trustee of an employee benefit plan sponsored solely by the
Company and/or such a corporation, is or becomes, other than by purchase from
the Company or such a corporation, the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities. Such a Change in Control shall be
deemed to have occurred on the first to occur of the date securities are first
purchased by a tender or exchange offer, the date on which the Company first
learns of acquisition of 20% of such securities, or the later of the effective
date of an agreement for the merger, consolidation or other reorganization of
the Company or the date of approval thereof by a majority of the Company’s
shareholders, as the case may be.

(b) Change in Board. During any period of two consecutive years, individuals who
at the beginning of such period were members of the Board of Directors of the
Company, cease for any reason to constitute at least a majority of the Board of
Directors, unless the election or nomination for election by the Company’s
shareholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. Such a Change in Control shall, be deemed to have occurred on the date
upon which the requisite majority of directors fails to be elected by the
shareholders of the Company.

 

2



--------------------------------------------------------------------------------

(c) Other Events. Any other event or series of events which, notwithstanding any
other provision of this definition, is determined, by a majority of the outside
members of the Board of Directors of the Company serving in office at the time
such event or events occur, to constitute a Change in Control of the Company for
purposes of this Plan. Such a Change in Control shall be deemed to have occurred
on the date of such determination or on such other date as such majority of
outside members of the Board of Directors of the Company shall specify.

1.4 “Company” shall mean Air Products and Chemicals, Inc. or any successor
thereto.

1.5 “Covered Employee” shall mean an individual who, on the Date of Termination
is a classified on the Employer’s books and records as a full-time Employee in a
position graded level 122 and above whose primary work location is in the United
States or who is a United States citizen or resident on a temporary assignment
to a work location in a foreign country. Individuals in the following categories
shall not be Covered Employees:

 

  (a) an Employee who is a party to an individual employment agreement with the
Employer approved by the Board of Directors of the Company or a Committee
thereof;

 

  (b) an Employee who is eligible to receive a benefit under the Air Products
and Chemicals, Inc. Executive Separation Program, or the Air Products and
Chemicals, Inc. Severance Plan; or

 

  (c) an Employee who is entitled to receive a benefit under the Air Products
and Chemicals, Inc. Special Severance Plan.

Notwithstanding the above, the Plan Administrator may, in his sole discretion,
prescribe that individuals who do not meet the above requirements will be
treated as “Covered Employees”.

1.6 “Date of Termination” shall mean the date an Employee’s relevant employment
with the Employer terminates as reflected in the Employer’s records.

1.7 “Effective Date” the original effective date of this Plan is April 1, 2016.

1.8 “Employee” shall mean a regular, active, employee of an Employer. Employee
shall not include any individuals who are interns, cooperative employees,
employees working in the Supplemental Employment Program, leased employees
within the meaning of Section 414(n) of the Internal Revenue Code, contract
employees or individuals who are treated as independent contractors under an
agreement with an Employer.

1.9 “Employer” shall mean the Company and any wholly-owned domestic Subsidiary
which is designated as a participating employer in the Plan by the Vice
President, Human Resources of the Company.

 

3



--------------------------------------------------------------------------------

1.10 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.11 “Normal Severance Benefit” shall mean the severance benefit described in
Section 3.1 hereof.

1.12 “Plan” shall mean the Air Products and Chemicals, Inc. Senior Management
Severance Plan, as set forth herein and as amended from time to time.

1.13 “Plan Administrator” shall mean the Vice President, Human Resources of the
Company or any other individual whom the Vice President, Human Resources
delegates to perform such function.

1.14 “Plan Year” shall mean the annual period beginning on October 1 and ending
September 30 of the following calendar year. The first Plan Year shall begin on
April 1, 2016 and end on September 30, 2016.

1.15 “Subsidiary” shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
affiliated with the Company that is, directly or indirectly, through one or more
intermediates, controlling, controlled by, or under common control with, the
Company. “Control” for this purpose means the possession, direct or indirect, of
the exclusive power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities,
contract or otherwise.

1.16 “Weekly Pay” shall mean the Employee’s annual base salary on his Date of
Termination, plus if applicable, the average of the Annual Incentive Plan awards
received by the Employee for the last three fiscal years, divided by fifty-two
(52) weeks. Such average shall be of fewer than three awards if the Employee is
eligible for the Annual Incentive Plan at the Date of Termination and became
eligible for the Annual Incentive Plan during the last three fiscal years.

For purposes of the Plan, “annual base salary,” shall exclude:

(i) Discretionary bonuses and grants, including, without limitation, income
howsoever derived from the granting of any stock options or other stock awards,
scholastic aid, or payments and awards for suggestions and patentable
inventions, variable pay, other merit awards, expense allowances and noncash
compensation (including imputed income);

(ii) “Company Matching Contributions” and “Company Core Contributions” as
defined in, earnings allocated to accounts under, and distributions from the Air
Products and Chemicals, Inc. Retirement Savings Plan or payments, accruals or
distributions under the Air Products and Chemicals, Inc. Pension Plan for
Salaried Employees or under any other severance or incentive plan or retirement,
pension or profit sharing plan of an Employer;

(iii) Overtime, commissions, mileage, shift premiums, and payments in lieu of
vacation; and

(iv) All supplemental compensation for domestic or overseas assignments,
including, without limitation, premium pay, cost of living and relocation
allowances and forgiveness, mortgage interest allowances, tax equalization
payments and other emoluments of such service.

 

4



--------------------------------------------------------------------------------

Weekly Pay used to calculate Plan benefits shall be determined from the
Employer’s records in the absolute discretion of the Plan Administrator. Weekly
Pay may also include such other forms of compensation not described above as the
Plan Administrator determines in his absolute discretion.

1.17 “Years of Service” shall mean the number of continuous years a Covered
Employee worked for the Company or a Subsidiary of the Company, while such
Subsidiary was a Subsidiary of the Company, from his most recent date of hire to
his Date of Termination. If an Employee’s Years of Service includes a fractional
Year of Service, his Years of Service shall be rounded up to the next whole
number. Years of Service shall be determined from the Employer’s records in the
absolute discretion of the Plan Administrator. Years of Service may also include
such other periods of employment as the Plan Administrator determines in his
absolute discretion.

ARTICLE II

ENTITLEMENT TO BENEFITS

2.1 Eligibility. A Covered Employee who meets the other requirements of this
Article II shall be entitled to benefits under Article III if his employment
with the Employer and all Subsidiaries is involuntarily terminated on or after
the Effective Date for a reason other than “cause” or documented substandard
work performance. For purposes of this Section, “cause” shall include, without
limitation, the Employee’s insubordination, dishonesty, illegal act, or
violation of an Employer policy or an obligation to the Employer.

No benefits shall be payable under Article III if the Employee voluntarily takes
a leave of absence, resigns, retires, or otherwise voluntarily terminates his
employment. The Plan Administrator shall have sole discretion to determine
whether any particular termination meets the requirements of this Article II and
may specify other conditions for determining whether a termination qualifies for
benefits under Article III.

Notwithstanding the above, the Plan Administrator may, in his sole discretion,
prescribe circumstances other than those described in the preceding paragraphs
of this Section 2.1 for which benefits under Article III will be paid, provided
the other requirements of this Article II are met.

2.2 Employment with Successor Employer. If any subsidiary, unit, division,
business, or facility of the Employer, or segment thereof, is divested, sold and
otherwise transferred so that it ceases to be an entity or part of an entity
controlled by or under common control with the

 

5



--------------------------------------------------------------------------------

Company within the meaning of Section 414(b) or (c) of the Internal Revenue Code
of 1986, as amended, including, but not limited to, through sale of assets or
stock, formation of a joint venture, corporate spinoff resulting from
distribution of securities to shareholders, or any other form of business
transaction, and the Covered Employee is offered employment with such divested
or transferred subsidiary, unit, division or business (whether or not he accepts
such offer), he shall not be entitled to benefits under Article III.

2.3 Separation Agreement. To receive Plan benefits a Covered Employee must sign
a Separation Agreement (as described in subsection (a)) within the time provided
under section (b) and must not revoke the Agreement under subsection (c).

(a) Purpose. The Separation Agreement is an agreement between a Covered Employee
and the Employer, whereby in exchange for benefits under the Plan, the Covered
Employee releases any and all claims he may have against, and covenants not to
sue, the Employer. The Separation Agreement shall be in the form prescribed by
the Plan Administrator and shall advise the Covered Employee to consult with an
attorney before signing the Agreement.

(b) Time for Consideration. The Covered Employee shall be given a reasonable
period of time not to exceed 30 days in which to review the Agreement and
consult with an attorney and other advisors prior to signing the Agreement.

(c) Revocation Period. A Covered Employee shall be entitled to revoke the
Agreement within seven (7) days after signing the Agreement. In order to revoke
the Agreement, the Covered Employee must give the Plan Administrator written
notice of revocation within such seven (7) day period of time.

2.4 Actively at Work. To receive Plan benefits a Covered Employee must be
actively at work when he receives notice of the termination of his employment. A
Covered Employee who is on any kind of paid or unpaid leave of absence shall not
be entitled to benefits under Article III.

2.5 Return of Employer Property. To receive Plan benefits a Covered Employee
whose employment is terminated is required immediately to return to the Employer
his keys, identification card and any other property of the Employer which is in
his possession.

2.6 Notice Period. In addition to meeting the other requirements of Article II,
the Employer may require a Covered Employee to remain actively at work through a
certain date (which may be subsequently revised by the Employer) to be entitled
to benefits under Article III.

 

6



--------------------------------------------------------------------------------

ARTICLE III

BENEFITS

3.1 Normal Severance Benefit. A Covered Employee who meets the requirements of
Article II shall receive a lump sum payment equal to the greater of 26 times his
Weekly Pay or his Years of Service multiplied by two times his Weekly pay, not
to exceed 52 times his Weekly Pay. Such benefit shall be payable as soon as
administratively practical after the later of the Date of Termination or the
date the Employer receives a Separation Agreement signed by the Covered Employee
(provided that payment shall in no event be made before the expiration of the
period described in Section 2.3(c)). In the event the period described in
Sections 2.3(b) and (c) spans two taxable years, such payment will be made in
second taxable year. If the Covered Employee is covered under any of the
Company’s group medical and dental plans as of the Date of Termination and is
eligible for and timely elects continuation coverage under any such plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the cost of such COBRA coverage on behalf of the
Covered Employee, and each of his dependents who were covered under such medical
and dental plan as of the Employment Termination Date and who are qualified
beneficiaries under COBRA, for six months following the Date of
Termination. Notwithstanding the preceding sentence, to the extent that any
Covered Employee is eligible to commence retiree medical benefits under the
Company’s group medical plan on the Date of Termination, the preceding sentence
shall not apply to such Covered Employee with respect to such plan and shall not
affect the Covered Employee’s entitlement to retiree medical benefits under the
terms and conditions of such plan.

3.2 Limitation on Benefits. Payments to a Covered Employee under the Plan shall
in no event exceed the lesser of (1) two (2) times the Internal Revenue Code
Section 401(a)(17) limitation as in effect at the time of termination or two (2)
times the Covered Employee’s annual compensation during the year immediately
preceding his Date of Termination; (2) shall not be contingent, directly or
indirectly upon retirement; and (3) shall not be made to any Covered Employee
after twenty-four (24) months have elapsed since the Covered Employee’s Date of
Termination. In the event a benefit earned pursuant to Section 3.1 above exceeds
two (2) times the Code Section 401(a)(17) limitation, any amount in excess of
two (2) times the Code Section 401(a)(17) limitation shall be deemed a separate
payment and shall be paid no later than two and one half (2  1/2) months after
the end of the year in which the Covered Employee satisfies the requirements of
Article II.

ARTICLE IV

FUNDING

4.1 Plan Unfunded. All payments under this Plan shall be made from the general
assets of the Employer. The Plan shall be unfunded except to the extent that the
Company, solely for the Company’s convenience and, at the Company’s sole
discretion, makes contributions with respect to Plan benefits to a trust under
Section 501(c) (9) of the Internal Revenue Code. Accordingly, in the absence of
any such trust, it is not expected that the Plan will ever accumulate any
assets. The Company shall not be required to fund or maintain any such trust or
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Plan benefits.

4.2 Payment of Expenses. The Employer shall pay all expenses incurred in the
administration of this Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE V

PLAN ADMINISTRATION

5.1 Authority and Duties. It shall be the duty of the Plan Administrator, on the
basis of information supplied by the Company, to determine the entitlement of
each Covered Employee to Benefits under the Plan and to approve the amount of
the cash benefits payable to each such Covered Employee. The Company shall make
such payments as the Plan Administrator determines to be due to Covered
Employees. The Plan Administrator shall have the full power and authority to
(a) determine whether a Covered Employee’s termination of employment with the
Company constitutes an involuntary termination for purposes of the Plan and
(b) construe, interpret and administer the Plan, to correct deficiencies
therein, and to supply omissions. All decisions, actions, and interpretations of
the Administrator shall be final, binding, and conclusive upon the parties.

5.2 Expenses of the Administrator. All reasonable expenses of the Plan
Administrator shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify and defend the Plan Administrator
against personal liability for actions taken in good faith in the discharge of
its duties hereunder.

5.3 Actions of the Administrator. Whenever a determination is required of the
Plan Administrator under the Plan, such determination shall be made solely at
the discretion of the Plan Administrator. In addition, the exercise of
discretion by the Administrator need not be uniformly applied to similarly
situated Covered Employees and shall be final and binding on each Covered
Employee or beneficiary(ies) to whom the determination is directed.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment and Termination. The Company intends and expects to continue the
Plan indefinitely. Nevertheless, the Company reserves the right to terminate the
Plan or amend or modify it from time to time. Actions referred to in this
subsection may be taken on behalf of the Company by its Vice President, Human
Resources and evidenced by a resolution, amendment, new or revised Plan document
or other writing.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 No Assignment. None of the payments, benefits or rights of any Covered
Employee shall be subject to any claim of any creditor, and, in particular, to
the fullest extent permitted by law, all such payments, benefits and rights
shall be free from attachment, garnishment, trustee’s process, or any other
legal or equitable process available to any creditor of such Covered
Employee. No Covered Employee shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which he may
expect to receive, contingently or otherwise, under the Plan.

7.2 Other Plans. The Plan, the Air Products and Chemicals, Inc. Severance Plan
and the Air Products and Chemicals, Inc. Special Severance Plan, and the Air
Products and Chemicals, Inc. Executive Separation Program are the only plans of
the Employers that provide separation benefits to Covered Employees. The Plan,
The Air Products and Chemicals Severance Plan and the Air Products and
Chemicals, Inc. Special Severance Plan, and the Air Products and Chemicals, Inc.
Executive Separation Program supersede and replace in their entirety any
previous plans, policies, practices or procedures of the Employer which provided
separation benefits to Covered Employees.

7.3 No Right to Employment. Nothing contained in this Plan shall be deemed to
give an Employee the right to be retained in the employ of the Employer, and the
Employer reserves the right to terminate the employment of any Employee
whenever, in its sole discretion, the Employer deems such action necessary.

7.4 Controlling Law. The Plan shall be construed and enforced according to the
laws of the Commonwealth of Pennsylvania to the extent not preempted by Federal
law. The Plan is not intended to be included in the definitions of “employee
pension benefit plan” and “pension plan” set forth under Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Rather,
the Plan is intended to meet the descriptive requirements of a plan constituting
a “severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations,
Section 2510.3-2(b).

7.5 Right to Withhold. The Employer shall have the right to withhold from all
distributions from the Plan any federal, state, or local taxes required by law
to be withheld with respect to such distributions.

7.6 Incapacitated Covered Employee. If the Plan Administrator deems any Covered
Employee incapable of receiving any benefit to which he is entitled under the
Plan by reason of illness, infirmity or other incapacity, the Plan Administrator
may direct that payment be made to such person’s legally appointed guardian, or
if none has been appointed, to the holder of a legally valid power of attorney
from such person, or otherwise, to any other person for the Covered Employee’s
benefit, without responsibility for the application of amounts so paid. Such
payments shall, to the extent thereof, discharge the liability of the Employer
under the Plan.

7.7 Headings. The headings of the Articles and Sections of the Plan are for
reference only. In the event of a conflict between a heading and the contents of
an Article or Section, the contents of the Article or Section shall control.

7.8 Number and Gender. Whenever any words used herein are in the singular form
or in the masculine form, they shall be construed as though they were also in
the plural form or in the feminine or neuter from in all cases where they would
so apply.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFIT CLAIMS PROCEDURE.

8.1 The claims and appeals procedure herein provided is intended to meet the
requirements of ERISA and the regulations thereunder. By virtue of such
requirement, the procedure provided in this Article VIII shall be the sole and
exclusive procedure for claiming benefits or appealing any denial of a claim for
benefits under the Plan. This procedure shall, in respect of all claims arising
under the Plan, supersede and preempt any and all procedures for the settlement
of disputes or resolution of grievances under any other agreements or plans.

8.2 Filing a Claim.

(a) Initial Claim. In the event of a claim by any person including but not
limited to any Employee (the “Claimant”) or an authorized representative as to
whether he or she is entitled to any benefit under the Plan, the amount of any
distribution or its method and timing of payment, such Claimant shall present
the reason for his or her claim in writing to the Plan Administrator. The claim
must be filed within forty-five (45) days following the date upon which the
Claimant first learns of his or her claim. All claims shall be in writing,
signed and dated and shall briefly explain the basis for the claim. The Plan
Administrator shall ensure that all claim determinations are made in accordance
with the terms of the Plan document, and, where appropriate, that Plan
provisions are applied consistently with respect to similarly situated
claimants.

The Plan Administrator shall, within ninety (90) days after receipt of such
written claim, decide the claim and send written notification to the Claimant as
to its disposition; provided that the Plan Administrator may elect to extend
said period for an additional ninety (90) days if special circumstances so
warrant and the Claimant is so notified in writing prior to the expiration of
the original ninety (90) day period. Such notification shall indicate the
circumstances warranting the extension of time and the date by which the Plan
expects to decide the claim. In no event shall a decision regarding a claim be
made later than 180 days after the Plan Administrator receives the claim.

(b) Denial. In the event the claim is wholly or partially denied, the Claimant
shall receive written notification of the denial, which is written in a manner
reasonably calculated to be understood by the Claimant, and includes the
following information: the specific reason or reasons for the denial; specific
reference to pertinent Plan provisions on which the denial is based; a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; the procedure by which the Claimant may appeal the denial of his or
her claim; and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), following a denial of the Claimant’s appeal.

 

10



--------------------------------------------------------------------------------

(c) Appeal. The Claimant may request a review of a claim denial by making
application in writing to the Air Products and Chemicals, Inc. Benefits
Committee (“Benefits Committee”) within sixty (60) days after receipt of such
denial. The Claimant may submit written comments, documents, records, and other
information in support of his or her claim or position. Upon written request to
the Benefits Committee, the Claimant shall be provided, free of charge, access
to and copies of, all documents, records, and other information relevant to the
claim. The Benefits Committee, in its sole discretion, shall determine whether
requested information is relevant to the claim, in accordance with the claims
procedure regulations of the Department of Labor set forth in 29 CFR Section
2560.503-1 (the “Claims Procedure Regulations”).

Within sixty (60) days after receipt of a written appeal, the Benefits Committee
shall decide the appeal and notify the Claimant of the final decision; provided
that the Benefits Committee may elect to extend said period for an additional
sixty (60) days if special circumstances so warrant and the Claimant is notified
in writing prior to the expiration of the original sixty (60) day period. Such
notification shall indicate the circumstances warranting the extension of time
and the date by which the Plan expects to decide the claim. In no event shall a
decision regarding an appeal be made later than one hundred and twenty (120)
days after the Plan receives the appeal.

In the event the appeal is wholly or partially denied, the Claimant shall
receive written notification of the denial, which is written in a manner
reasonably calculated to be understood by the Claimant, and includes the
following information: the specific reason or reasons for the denial; specific
reference to pertinent Plan provisions on which the denial is based; a statement
that the Claimant has the right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits. (The Benefits Committee, in its
sole discretion, shall determine whether requested information is relevant to
the claim, in accordance with the Claims Procedure Regulations.), and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA. It is intended that the claims procedure of the Plan be administered in
accordance with the Claims Procedure Regulations.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

IMPORTANT PLAN INFORMATION

Name of Plan

Air Products and Chemicals, Inc. Senior Management Severance Plan.

Plan Sponsor and Participating Employers

The name, address, and telephone number of the Plan Sponsor are as follows:

Air Products and Chemicals, Inc.

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Phone Number: (610) 481-6494

Covered Employees and their beneficiaries may receive from the Plan
Administrator, upon written request, information as to whether a particular
employer has adopted the Plan and, if so, its address.

Type of Plan

The Plan is designed as a severance plan, a type of welfare benefit plan under
ERISA.

Plan Identification Numbers

The Plan is reported to the Department of Labor under the Company’s Employer
Identification Number, 23-1274455, and under the Plan Number 702.

Plan Year

The financial records for the Plan are kept according to a Plan Year that begins
on October 1 and ends on September 30.

 

12



--------------------------------------------------------------------------------

Plan Administration

The Plan Administrator manages the Plan and resolves questions on its operation,
according to the Plan document. The Plan Administrator for the Plan is the Vice
President, Human Resources of the Company or his/her designee. The Plan is
administered in accordance with the terms of the definitive text of the Plan as
amended from time to time by the Company. The Plan Administrator has the
responsibility of interpreting and administering the provisions of the Plan. The
Plan Administrator has the power and discretionary authority to construe the
terms of the Plan and to determine all questions that arise under it. Such power
and authority include, for example, the administrative discretion to resolve
issues with respect to eligibility, amount of Plan benefits and to interpret any
other terms contained in the Plan documents. The Plan Administrator’s
interpretations and determinations are binding on all participants, employees,
former employees and their beneficiaries.

You may contact the Plan Administrator by writing or phoning:

Air Products and Chemicals, Inc.

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Attention: Vice President, Human Resources

Phone Number: (610) 481-6494

Funding of the Plan

The Employers pay all costs of the Plan.

Agent for Legal Process

If you want to seek legal action about the Plan for any reason, you may direct
legal process to the Plan Administrator.

Air Products and Chemicals, Inc.

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Attention: Vice President, Human Resources

Phone Number: (610) 481-6494

 

13



--------------------------------------------------------------------------------

Your Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). ERISA provides that all Plan participants shall be entitled to:

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

 

•  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

 

•  

Receive a summary of the Severance Plan’s annual financial report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries”, have a duty to do so prudently and
solely in your interest as well as that of other Plan participants and
beneficiaries.

No one, including your employer or any other person, may terminate your
employment or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA.

Under ERISA there are steps you can take to enforce the rights explained
above. For instance, if you request materials about the Plan and do not receive
them within 30 days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
and you have exhausted the Plan’s internal appeal procedure, you may file suit
in state or federal court. If Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Should you have any questions about the Plan or your rights, you should contact
Employee Benefits in Allentown. If you have any questions about your rights
under ERISA or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, DC 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
Publications Hotline of the Employee Benefits Security Administration.

 

14



--------------------------------------------------------------------------------

Use of Plan and Summary Plan Description

This document is intended to constitute both the Plan and the Summary Plan
Description. Neither the Plan nor the Plan description is intended to create any
rights on the part of employees, except rights to Plan benefits to which they
are entitled by the express terms of the Plan. Specifically, no rights are
created with respect to continued employment. It is understood that all
employees to whom the materials in this Plan apply are employed at the will of
the individual and the Company or its affiliate employing them and in accord
with all statutory provisions.

IN WITNESS WHEREOF, Air Products and Chemicals, Inc. has caused this Plan to be
executed on this      day of April 2016.

 

Attest:     AIR PRODUCTS AND CHEMICALS, INC.

 

    By  

 

      Seifollah Ghasemi       President and Chief Executive Officer

 

15